DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/21 has been entered.
Election/Restrictions
Claims 7-17 remain withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-2, 4-6, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 6953993 B2) in view of Martin et al. (US 20080168838 A1, hereinafter Martin) and Applicant’s Admitted Prior Art (in the instant specification, see pg. 1 line 10 – pg. 2 line 3; hereinafter AAPA).
As to claim 1, Yamaguchi teaches a semiconductor (abstract) device comprising: 
a substrate SB (fig. 2); 
an electrode PD1a provided on the substrate (as shown in fig. 2); 
a movable portion MS provided on the substrate; 
fixed portions FE1-FE2 arranged on an outer periphery of the movable portion when seen in plan view (see fig. 2), the fixed portions and the movable portion forming a capacitor (col. 5 lines 35-39); 
a junction frame FD provided on the substrate to surround the movable portion; 
a cap CA bonded to the junction frame (the bonding being taught in col. 5 lines 45-50), the cap having a recessed portion CAa and covering a space over the movable portion with the recessed portion facing the movable portion (see fig. 7), the cap having an inside wall provided with a plurality of irregularly spaced bumps and dents (col. 7 lines 1-3 teach that the recess, which has the inside wall, is formed by sandblasting, resulting in the claimed plurality of irregularly spaced bumps and dents); and 

wherein the electrode PD1a is arranged outside an outer periphery of the junction frame (see fig. 2).  
Yamaguchi is silent as to the feature of the prevention film having a plurality of irregularly spaced bumps and dents,
wherein the protection film is configured to prevent gas from being absorbed by and from being emitted from the cap (this is because the protection film does not cover the entire inner surface of the cap above the chamber formed by the cap CA, frame FD and substrate SB).
Martin teaches a MEMS sensor with a cap (title), the cap having a metal layer 32 formed thereon (¶22 teaches that the metal layer 22 is formed by chemical vapor deposition; Martin’s metal layer 32, which is formed on a cap 30, is analogous to Yamaguchi’s prevention film 10 since the prevention film is also metal, as taught in Yamaguchi’s col. 8 on lines 20-25, and formed on a cap).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Yamaguchi such that the prevention film is formed by chemical vapor deposition as taught by Martin since such a modification would be a simple substitution of one method of forming a metal layer on a cap for another for the predictable result that sticking between the cap and movable portion is still successfully prevented (col. 8 lines 20-25 of Yamaguchi).
Regarding the prevention of gas absorption and emission from the cap,

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Yamaguchi as modified to increase the coverage of the protection film such that it covers the entire inside surface of the cap as taught by AAPA so as to block more noise (col. 10 lines 1-9 of Yamaguchi teaches that the protection film 10 blocks electrical noise; therefore, a bigger protection film blocks more noise), and so as to keep the pressure in the sensor constant to maintain accuracy (see AAPA, on pg. 1 lines 17-29).
Yamaguchi as modified teaches wherein the prevention film has a plurality of irregularly spaced bumps and dents (as previously discussed, Yamaguchi’s cap CA has a recess CAa formed by sandblasting; when Yamaguchi’s prevention film 10 is deposited onto the recess by chemical vapor deposition as taught by Martin, the surface of the prevention film abutting the recess will have irregularly spaced bumps and dents matching the sandblasted surface of the recess),
wherein the protection film 10 (Yamaguchi) is configured to prevent gas from being absorbed by and from being emitted from the cap (because the protection film covers the whole inside surface of the cap as taught by AAPA).



  As to claim 4, Yamaguchi teaches wherein the prevention film 10 is made of metal (col. 8 lines 20-25).  

As to claim 5, Yamaguchi as modified teaches wherein a space surrounded by a recessed portion CAa and the substrate SB contains inert gas (col. 6 lines 10-20 teaches that the cap is bonded in an environment with inert gas, resulting in the inert gas being sealed inside the semiconductor device).

As to claim 6, Yamaguchi as modified teaches wherein a space surrounded by a recessed portion CAa and the substrate SB contains a vacuum (see col. 6 lines 10-20, which teach that the cap is bonded in a vacuum, resulting in the vacuum being sealed inside the semiconductor device).

As to claim 18, Yamaguchi teaches wherein the recessed portion CAa is formed by sandblasting (col. 7 lines 1-3).  

.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Martin and AAPA as applied to claim 1 above and further in view of Yoda (US 20130042684 A1).
As to claim 3, Yamaguchi as modified teaches the limitations of the claim except wherein the cap and the junction frame are bonded by covalent bonding.
Yoda teaches (¶67) wherein a glass layer 10 and a silicon layer 20 are bonded by covalent bonding (the Examiner notes that Yamaguchi teaches a cap CA made of glass, as taught in the abstract, and a junction frame made of silicon, as taught in col. 5 lines 55-60, meaning Yoda’s bonding process would be compatible with Yamaguchi’s device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Yamaguchi as modified such that the bond between the glass (i.e. cap of Yamaguchi) and silicon (junction frame of Yamaguchi) is made by covalent bonding as taught by Toda since such a modification would be a simple substitution of one kind of bond for another for the predictable result that the layers are still successfully bonded and the sensor still successfully senses.

Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of the new ground(s) for rejection.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853            

/JILL E CULLER/Primary Examiner, Art Unit 2853